—Judgment, Supreme Court, Bronx County (Hansel McGee, J.), entered on or about June 29, 1994, after a jury trial, in favor of defendant, unanimously affirmed, without costs.
During the trial of this medical malpractice case, the Trial Judge became impatient with the bickering between counsel, and humorously threatened to lock them in a closet filled with weapons so they could settle their disputes. The two isolated comments in this vein were addressed to both counsel, were not objected to by either side, and did not prejudice plaintiffs. Defendant’s cross-examination of plaintiffs’ expert regarding his suspensions from the practice of medicine was limited by the court, and to the extent such questioning was allowed, it did not constitute an improvident exercise of discretion (see, Batease v Dion, 275 App Div 451; Winant v Carras, 208 AD2d 618). Defense counsel’s comments on these matters during summation were not objected to, and the issue is therefore not preserved. We find no error in the court’s preclusion of testimony by an expert noticed by plaintiff on the eve of trial (see, Kalkan v Nyack Hosp., 214 AD2d 538, Iv denied 86 NY2d 703; Hudson v Manhattan & Bronx Surface Tr. Operating Auth., 188 AD2d 355). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.